Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-1521

                            DAVID E. BROWN,

                        Plaintiff, Appellant,

                                     v.

                    MICHAEL T. MALONEY, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M Gorton, U.S. District Judge]


                                  Before

                     Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     David E. Brown on brief pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
Kevin A. Anahory, Legal Division, Department of Correction, on
brief for appellees.



                              July 27, 2004
          Per Curiam.   After carefully considering the briefs and

record on appeal, we affirm for substantially the reasons stated by

the district court.     Among other considerations, the appellant

failed to state a claim under the Americans with Disabilities Act

and the Rehabilitation Act, 42 U.S.C. § 749; Parker v. Universidad

de Puerto Rico, 225 F.3d 1, 4 (1st Cir. 2000).   The court did not

abuse its discretion in denying his second motion to amend his

complaint. Mirpuri v. Act Mfg., Inc., 212 F.3d 624 (1st Cir. 2000).

          Affirmed. 1st Cir. R. 27(c).




                                -2-